950 A.2d 265 (2008)
Mary Elizabeth WILSON, Petitioner
v.
Samir EL-DAIEF, M.D., Montgomery Hospital And Montgomery Hospital Medical Center, Respondents.
No. 1045 MAL 2007
Supreme Court of Pennsylvania.
May 27, 2008.

ORDER
PER CURIAM.
AND NOW, this 27th day of May, 2008, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to all remaining issues. The issues, rephrased for clarity, are:
(1) Did the majority opinion in the Superior Court fail to follow the holding of this Court in Fine v. Checcio, 582 Pa. 253, 870 A.2d 850 (2005), when it concluded that there could be no doubt in Petitioner's mind that she had an injury and that it was caused at surgery?
(2) Did the court disregard Fine, when it failed to conclude that a jury could reasonably find, in light of undisputed evidence to the contrary, that Petitioner did not know that she had a surgical injury and that she had been diligent in pursuing treatment up to and including her consultation with a third surgeon beginning on October 10, 2001?
(3) Did the Superior Court fail to properly distinguish its holding in Caro v. Glah, 867 A.2d 531 (Pa.Super.2004)?
(4) Did the majority in the Superior Court fail to follow the holding of Caro in that it failed to recognize that in light *266 of the requirement for a Certificate of Merit, a plaintiff must, at a minimum, know that she had an injury, the nature of the injury and its cause?
Justice TODD did not participate in the consideration or decision of this matter.